Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is JP 2007-229843, US 5,269,104 to DiBiagio, GB 2396127A, US 6,080,073 to Liu, US 2005/0279519 to Clark. 

JP 2007-229843 discloses a cutting device for cutting a workpiece, i.e., semiconductor wafer, where the cutting device includes first and second blade attachment mechanisms 91 a and 91b that are configured to remove and attach blades on a spindle of a cutting apparatus. (See, Paragraphs [0060] to [0062]). The cutting device also includes opposing nut attachment/detachment mechanisms 8a and 8b that are configured to remove and attach a nut to a blade on the spindle of the cutting apparatus. (See, Paragraphs [0035] to [0037]). 

DiBiagio discloses a handheld device including pinion gears 28 that are attached to and rotated by a shaft 29 and a bevel gear 26 that engages both of the pinion gears 28 and transfers power from the motor (powered by a rechargeable battery) stored in the handle as shown in Fig. 2a below. (Also see, Col. 3, lines 30-44). 
6 


In other words, the combined structure of JP 2007-229843, US 5,269,104 to DiBiagio would not allow the nut drivers to move in to place.  This is done manually in DiBiagio, and there is no corresponding structure which would allow this to occur.  As such, one of ordinary skill in the art would not be motivated to modify JP 2007-229843 in view of US 5,269,104 to DiBiagio.  None of the other cited references cure this defect. 

Claims 2-9 are allowable by virtue of their dependence to Claim 1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JONATHAN G RILEY/Primary Examiner, Art Unit 3724